Citation Nr: 0114362	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  88-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain with degenerative disc and joint disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected condition 
(TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied a disability rating greater 
than 10 percent for the veteran's service-connected back 
condition.  After the veteran perfected his appeal, a 
September 1994 rating decision, in pertinent part, assigned a 
20 percent disability rating for the veteran's back 
condition. 

In November 1988, the veteran had a personal hearing before 
Members of the Board, one of which was the undersigned.  At 
that time, transcripts of personal hearings before the Board 
were not routinely prepared.  The Board has searched its 
archives for a tape and/or transcript of the veteran's 1988 
hearing, but nothing can be located.  For this reason, the 
Board wrote to the veteran and his representative in 
September 1999 and March 2001 to offer him the opportunity 
for another hearing before the Board.  He was told that if he 
did not respond, the Board would assume he did not want an 
additional hearing.  Since the veteran did not respond, the 
Board will proceed on this appeal.

This case was remanded by the Board for further development 
in January 1989, December 1990, March 1992, July 1993, June 
1996, and November 1999.  All Remand instructions have been 
fully complied with by the RO, and this case is ready for 
appellate disposition.  As noted in the Board's July 1993 
Remand, the veteran's notice of disagreement with the denial 
of an increased rating for his back condition was received in 
October 1987.  

In August 1993, the veteran filed a claim for TDIU, and this 
claim was denied in a September 1994 rating decision.  As 
indicated in the Board's June 1996 Remand, a March 1995 
statement from the veteran's representative, liberally 
construed, is sufficient as a notice of disagreement with 
respect to this claim.  The Board's June 1996 Remand 
instructed the RO to provide the veteran a statement of the 
case with respect to the TDIU claim.  The TDIU claim was then 
addressed in a September 1998 supplemental statement of the 
case.  The veteran was not told, at that time, of the need to 
appeal this claim.  Rather, he was explicitly informed that a 
response was optional.  Thereafter, his representative 
presented argument on the TDIU claim in January 1999.  

Although it could be argued that the veteran did not properly 
appeal the denial of TDIU, he has alleged inability to obtain 
or retain employment due to his service-connected back 
condition.  A claim of TDIU, on an extraschedular basis, is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
Therefore, the TDIU issue is before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected back condition is 
manifested by subjective complaints of pain, moderate overall 
limitation of motion, and pain on motion, resulting in a 
moderate level of functional loss.

2.  The veteran does have degenerative disc disease, but 
there are currently no neurological findings appropriate to 
disc disease, and the severity of the veteran's back 
condition is not severe since there is no impairment of motor 
skills, strength, or muscle function.

3.  The veteran's only service-connected disability is his 
back condition, evaluated as 20 percent disabling, and that 
evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

4.  The veteran has some college education, and his primary 
work experience has been as a painter.  He currently works in 
pizza delivery. 

5.  The evidence does not show that the veteran's service-
connected condition is of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with degenerative disc and 
joint disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5293 and 5295 (2000).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to these claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The various rating 
decisions rendered between 1987 and 1994, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs) informed the veteran of the type of evidence needed 
to substantiate these claims.  Moreover, the veteran was 
informed in several letters that he needed to submit various 
information to support his claims.  The RO sent letters to 
the veteran in March 1989, August 1989, July 1996, and 
December 1999 requesting information from him as to 
facilities where he had been treated for his back condition.  
He did not respond to any of these letters.  Therefore, there 
is no indication in the record that VA or private treatment 
records exist that have not been obtained.  Also, the Board 
notes that the veteran was asked in the July 1996 and 
December 1999 letters to complete an updated VA Form 8940, 
"Veteran's Application for Increased Compensation Based on 
Unemployability," since the last form was completed in 1993.  
He did not do so.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOCs, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

This case was remanded in 1989, 1990, 1992, 1993, 1996, and 
1999 for additional development, and the RO complied with all 
instructions.  The RO provided the veteran appropriate VA 
examinations in 1989, 1991, 1993, 1997, and 2000.  Many of 
the VA examiners rendered opinions concerning the effect of 
the veteran's back condition on his employability, as 
requested in prior Board Remands.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's back disorder since he was last 
examined in May 2000.  The veteran has not reported receiving 
any treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the 2000 
VA examination findings.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to these claims.  There is no indication that 
relevant VA or private treatment records exist that have not 
been obtained. 

The Board finds that based on the failed attempts to obtain 
evidence from the veteran or on his behalf, VA has done 
everything reasonably possible to assist him.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claims or 
his substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102. 

B.  Increased rating for back condition

1.  Factual background

VA examination in 1968 showed subjective complaints of pain, 
especially with physical activity, but few, if any, objective 
indicators of disability.  In March 1987, the veteran filed a 
claim for an increase.  VA outpatient records for treatment 
in 1986 and 1987 showed continued complaints of back pain.  
He was referred to physical medicine for back exercises.  

In 1989, the Board remanded this claim to obtain a VA 
examination, which the veteran underwent in November 1989.  
He reported current employment as a painter, which included 
lifting ladders.  He complained of back pain, even when 
sleeping.  X-rays of the lumbosacral spine showed narrowing 
of the L3-4 disc space.  His posture was normal.  He had 50 
percent loss of flexion of the lumbar spine, as he could only 
reach down to his knees.  Side bending was painful and 
severely limited.  Hyperextension of the lumbar spine showed 
75 percent loss.  He was unable to sit on the table and reach 
his ankles without flexing his knees.  Knee and ankle jerks 
were absent bilaterally.  He was able to walk well on his 
toes and heels.  

At the 1989 examination, the veteran reported receiving only 
VA treatment.  The RO obtained records for treatment in 1988 
and 1989, which showed no additional pertinent findings.  In 
December 1990, the Board remanded this claim to provide the 
veteran another examination, particularly since the etiology 
of the abnormal neurological findings was not clear based on 
the veteran's nonservice-connected conditions.  

The veteran underwent VA examination in March 1991.  He 
reported that he was still employed as a painter.  He 
complained of low back pain with leg pain.  Examination 
showed decreased range of motion of the lumbar spine, 
tenderness, and active, equal reflexes.  Magnetic resonance 
imaging (MRI) of the spine showed chronic degenerative 
changes, both in the discs and joint spaces.  

The veteran was hospitalized in May 1991, in part for 
degenerative disc disease.  He complained of back pain that 
was constant, dull, and non-radiating.  He denied any muscle 
weakness and bladder or bowel incontinence.  Examination 
showed normal gait, and he was able to walk on his toes and 
heels.  While hospitalized, he was seen by physical therapy, 
and no weakness was noted.

In March 1992, the Board remanded this claim because the 1991 
VA examination report did not include specific range of 
motion findings or provide a thorough neurological 
examination.  The veteran failed to report for examination in 
May 1992.  The Board remanded this claim again in July 1993 
because notification of the 1992 examination had not gone to 
the veteran's current address of record.

Upon remand, the RO obtained the veteran's VA records for 
treatment from 1991 to 1993.  These showed some complaints of 
back pain, but no additional findings.  He was given a back 
brace in 1993.  MRI in May 1991 continued to show 
degenerative disc disease, with no change since March 1991.  
A note dated in June 1991 indicated that the veteran 
complained of progressive back pain, with some leg pain, but 
no numbness, weakness, or bowel or bladder incontinence.  He 
had received physical therapy and was performing exercises at 
home.  Examination showed full range of motion, no 
tenderness, no muscle spasm, and no impairment of motor 
skills or sensory examination.  Deep tendon reflexes were 
diminished throughout.  The diagnoses were (1) degenerative 
joint disease and degenerative disc disease of the lumbar 
spine; (2) questionable peripheral neuropathy, secondary to 
diagnosis #3; (3) diabetes mellitus.  MRI in August 1991 was 
negative for any herniated discs.  

In October 1993, the veteran underwent VA examination.  He 
complained of back pain aggravated by strenuous activity.  
Walking increased his back symptoms, but he did not have any 
true leg symptomatology.  He had no paresthesias of either 
leg.  Examination showed he could stand erect, and there was 
no evidence of muscle spasms or problems with the 
paravertebral muscles.  He complained of pain with all ranges 
of motion.  Flexion of the lumbar spine was to 65 degrees, 
extension to 10 degrees, left lateral flexion to 15 degrees, 
and right lateral flexion to 10 degrees.  Deep tendon 
reflexes were absent.  The examiner stated that there was no 
evidence of neurological deficits.  Medication was helping to 
control the veteran's symptoms.

During another VA examination in October 1993, the veteran 
complained of continuous low back pain, with some days worse 
than others.  Medication helped relieve the pain somewhat.  
Examination showed tenderness of the lumbar muscles.  Motor 
testing was limited by pain.  No reflexes were present at the 
knees or ankles.  There was no clear-cut radicular 
symptomatology.  His gait was slow, and he held his back in 
20-30 degrees of flexion, complaining of pain with standing 
straight.  Toe and heel performance was poor.  With flexion 
of the lumbar spine, he could only get his fingertips to his 
kneecaps.  Extension was limited to just straightening the 
lumbar spine.  Lateral flexion was no more than 10 degrees.  
The examiner commented that the veteran appeared to be fairly 
disabled with the positioning of his back and the amount of 
pain he experienced daily.  

In September 1994, the VA examiner completed an addendum to 
the examination report.  A computerized tomography (CT) scan 
had been completed in 1993 which showed degenerative disc 
disease and a bulging disc at L4-5, without spinal stenosis.  
The examiner stated proper treatment would be physical 
therapy, back exercises, over-the-counter medication, 
lifestyle changes, etc., rather than surgical intervention.  
The examiner also stated that he did not recall any evidence 
of the veteran having muscle spasms during the examination. 

In June 1996, the Board remanded this claim based on an 
assertion from the veteran's representative that the back 
condition had worsened since the last examination.  The 
veteran underwent VA examination in January 1997.  He 
complained of aching pain localized to the lower back with 
some radiation along the belt-line.  Prolonged physical 
activity increased the pain.  Examination showed tenderness 
of the low back muscles.  Range of motion was flexion to 80 
degrees, extension to neutral, lateral flexion to 10 degrees, 
and rotation to 20 degrees.  Deep tendon reflexes were 
absent.  There were no motor deficits in the lower 
extremities.  The diagnosis was significant degenerative disc 
disease and facet changes with no neurological component.  

In April 1997, the veteran underwent a VA neurological 
examination.  He complained of continuous back pain, with no 
radiation of pain down the legs.  There was no numbness.  
There was clearly no weakness, but he did state that when he 
overdid it and the pain increased, he would have to get off 
his feet.  Examination showed no muscle atrophy of the lower 
extremities, absent reflexes, no weakness with motor testing, 
and normal, although cautious, performance on heel and toe 
maneuvers.  The examiner stated that the examination did not 
show manifest radiculopathy.  Chances were very likely that 
the veteran has a diabetic polyneuropathy.  Additional 
testing was recommended, but the veteran did not report for 
MRI or electromyography.

In November 1999, the Board remanded this claim because the 
examinations conducted in 1997 were done without the benefit 
of reviewing the veteran's claims file.  In March 2000, he 
underwent VA orthopedic examination.  He complained of pain 
localized to the low back, primarily along the belt line, 
with occasional radiation down the legs.  Prolonged sitting, 
standing, walking, and bending exacerbated the pain.  He 
experienced morning stiffness and had difficulty standing 
erect until he stretched.  He had difficulty sleeping at 
night.  He was not taking any medication or using a back 
brace.  Examination showed no muscle spasms and no particular 
tenderness.  Flexion was full, but with complaints of pain.  
Extension was to 30 degrees, and side bending was to 20 
degrees.  Deep tendon reflexes were 1+ at the knees and 
ankles.  There were no motor deficits.  The examiner 
commented that no further tests were needed since the veteran 
was not experiencing radicular or neurological symptoms. 

In May 2000, the veteran underwent VA neurological 
examination.  He complained of low back pain that radiated to 
the knees, but not below.  He had no paresthesia or 
dysesthesias or sensory abnormalities.  He had no problem 
with the activities of daily living due to leg or foot 
problems.  The detailed neurological examination was normal.  
The veteran's gait was symmetrical, and he could tandem walk.  
Strength was excellent.  The examiner stated no neurological 
impairment was shown by the examination. 

2.  Applicable laws and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, as 20 percent disabled.  His service-connected 
disorder is lumbosacral strain with degenerative disc and 
joint disease.  The Board will consider whether an increased 
rating can be granted under Diagnostic Code 5293 for 
intervertebral disc disease, since the medical evidence shows 
the veteran has degenerative disc disease.  The Board will 
also consider any other potentially applicable diagnostic 
codes.

Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran's 
current 20 percent rating requires lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

A 20 percent evaluation under Diagnostic Code 5293 would 
require moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent disability rating is provided for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent disability rating is 
warranted for symptoms analogous to pronounced intervertebral 
disc syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the affected nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebra.  VAOPGCPREC 
36-97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

3.  Application of the law to the facts

Under Diagnostic Code 5293 or 5295, the 20 percent rating 
assigned by the RO contemplates a moderate level of symptoms.  
The recent findings have not shown that the veteran's back 
condition is any more than moderately disabling to him, and 
the lack of objective findings preponderates against 
assignment of a higher disability rating.  The recent medical 
evidence shows that, despite his complaints, the veteran is 
only slightly to moderately disabled from a functional 
standpoint.  

The veteran's gait has, for the most part, been normal.  
Examining the medical history of the veteran's lumbar spine 
condition, there has clearly been no worsening of his 
disability in terms of increased limitation of motion over 
the past decade.  The range of motion findings below actually 
show improvement in the veteran's ability to move the lumbar 
spine. 

Upon VA examination in November 1989, the veteran had 50 
percent loss of flexion of the lumbar spine, severe 
limitation of side bending, and 75 percent loss of extension.  
By the VA examination in October 1993, the veteran was able 
to flex the lumbar spine to 65 degrees and extend it to 10 
degrees, with left lateral flexion to 15 degrees and right 
lateral flexion to 10 degrees.  The other 1993 examination 
showed that he held his back in 20-30 degrees of flexion, 
could flex the lumbar spine only to his kneecaps (about the 
same position as in 1989), extend only to the neutral 
position, and lateral flexion of 10 degrees.  Since that 
examination, there has been steady and significant 
improvement.  During the 1997 VA examination, range of motion 
was flexion to 80 degrees, extension to neutral, lateral 
flexion to 10 degrees, and rotation to 20 degrees.  During 
the 2000 VA orthopedic examination, range of motion was full 
flexion, extension to 30 degrees, and side bending to 20 
degrees.

The figures most pertinent to this analysis, those from the 
more recent VA examinations, see Francisco, show that the 
veteran currently has no more than moderate limitation of 
lumbar spine motion overall.  The veteran has complained of 
pain with motion of the lumbar spine.  It is clear that his 
lumbar spine condition could worsen with excessive activity 
or during flare-ups, leading to decreased functioning, 
especially in light of some of the prior VA examination 
findings.  However, such limitations are not persistent since 
several examinations have shown little disability.  Despite 
the veteran's complaints of increased back pain with certain 
activities, his actual functional impairment due to his 
lumbar spine disorder is no more than slight to moderate.

Under Diagnostic Code 5295, the current 20 percent rating 
contemplates characteristic pain on motion and muscle spasms 
due to lumbosacral strain.  The medical evidence does not 
show that the criteria for a 40 percent disability rating 
have been met.  There have been no findings of demonstrable 
muscle spasm.  There is no medical evidence showing listing 
of the spine or positive Goldthwaite's sign.  The veteran 
does not have marked limitation of forward bending; he 
currently has full flexion.  It is true that he has osteo-
arthritic changes and narrowing of joint space.  However, 
Diagnostic Code 5295 indicates that some of these symptoms 
must be present in order to warrant a 40 percent disability 
rating.  "Some" clearly contemplates more than one, and the 
veteran only has one symptom.  Moreover, he must have some of 
these symptoms with abnormal mobility on forced motion, and 
there is no medical evidence showing that he has abnormal 
mobility of the lumbar spine on forced motion.  Therefore, 
this diagnostic code does not provide the basis for 
assignment of an increased rating.

Under Diagnostic Code 5293, the current 20 percent rating 
contemplates recurring attacks of symptoms due to disc 
disease.  The most recent VA examination showed no findings 
of neurological deficits, or impairment of sensation or motor 
functioning.  Although such findings have been present at 
times in the past, at no time has a medical professional 
attributed any neurological impairment to the veteran's 
service-connected back condition.  In other words, there is 
no medical evidence showing neurological findings appropriate 
to disc disease, which indicates that his disc disease has 
not progressed to the point where it interferes with his 
neurological functioning.  Also, VA examiners have stated 
that the veteran does not experience true radicular symptoms 
(i.e., sciatica).  For these reasons, then, the Board cannot 
consider any complaints of neurological symptoms (i.e., 
radiating pain, numbness, etc.) as evidence for a higher 
rating under Diagnostic Code 5293.

Moreover, the medical evidence does not show that the 
criteria for a 40 percent disability rating have been met 
under Diagnostic Code 5293.  As discussed above, he has no 
more than moderate limited motion, and his functional 
abilities are, for the most part, intact.  The current 
medical evidence does not show impairment of motor strength, 
loss of sensation, or decreased reflexes.  There is no 
evidence of muscle spasms or postural abnormalities.  There 
is no evidence of decreased musculature of the back, which 
indicates that the veteran continues to use those muscles.  
There is no muscle weakness.  He has no difficulty with bowel 
or bladder control.  Since there is no discernable impairment 
of motor skills, strength, or muscle function, it is clear 
that any back pain the veteran is experiencing is not so 
severe that it affects his functional abilities.  None of the 
objective findings are indicative of a severe lumbar spine 
disability.  Also, both the 20 and 40 percent ratings 
contemplate recurring attacks of symptoms due to disc 
disease.  The 40 percent rating, however, contemplates 
increased severity and/or frequency of attacks, with only 
intermittent relief.  There is no evidence that the veteran 
experiences such severe attacks.  Therefore, this diagnostic 
code also does not provide the basis for assignment of an 
increased rating.

Accordingly, the current 20 percent disability rating for the 
veteran's disability is appropriate.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to his service-connected back condition.  The veteran has 
reported severe back pain, especially with motion.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain in this case.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, the 20 percent disability 
rating contemplates characteristic pain on motion, which 
adequately compensates the veteran for his pain and for any 
slight functional loss that he may experience during flare-
ups.  It is clear that any functional loss the veteran 
experiences during such flare-ups is acute and transitory and 
does not permanently affect his functioning.  This is so 
because the medical evidence shows (1) that when he does show 
symptomatology indicative of functional loss (i.e., impaired 
gait or holding his back in a flexion position), such 
symptoms are absent by the time of the next examination, and 
(2) no muscle atrophy of the lower extremities, which 
indicates that he is still able to walk and use his muscles 
in a normal fashion.  Although he was prescribed a back brace 
in 1993, he does not currently use it.  There is no 
indication that he has received any outpatient treatment for 
his back disorder since 1993, which indicates that this 
condition is not so disabling to him that he requires routine 
treatment.  He has not been hospitalized for his back 
disorder.  He does not currently take any medications for 
this condition.  The objective medical evidence does not 
create a reasonable doubt regarding the level of his back 
disability. 

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
permitted.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for under Diagnostic Code 5003 may be 
assigned only if there is "additional disability" due to 
limitation of motion.  VAOPGCPREC 23-97. A separate rating 
for arthritis can also be assigned based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The Board notes that the medical evidence does show arthritis 
(i.e., degenerative joint disease) of the veteran's lumbar 
spine, and he has complained of painful motion.  He cannot, 
however, get a separate rating for these symptoms.  Ratings 
under Diagnostic Code 5295 for lumbosacral strain are based, 
in part, on limited motion.  Ratings under Diagnostic Code 
5293 for intervertebral disc syndrome are also based, in 
part, on limited motion.  VAOPGCPREC 36-97.  Therefore, it 
would not be appropriate to assign separate evaluations for 
degenerative joint disease with limitation of motion and 
either lumbosacral strain or intervertebral disc disease, 
because to do so would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14.

4.  Consideration of other diagnostic codes

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5285 pertains to residuals 
of fractured vertebrae.  A 100 percent disability rating is 
assigned when there is spinal cord involvement, or when the 
individual is bedridden or requires long leg braces.  
However, consideration of the veteran's service-connected 
disability under Diagnostic Code 5285 is not warranted.  The 
medical evidence does not show that the veteran fractured any 
lumbar vertebrae during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  Under Diagnostic Code 5289 for ankylosis 
of the lumbar spine, a 40 percent disability rating is 
warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
There is no medical evidence showing that the veteran has 
ankylosis of the lumbar spine, as opposed to limitation of 
motion.  He is able to move the lumbar spine, so it is 
clearly not immobile.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure") (citation omitted).  Therefore, consideration of 
the veteran's service-connected disability under Diagnostic 
Codes 5286 and 5289 is not warranted.

Under Diagnostic Code 5292, a 10 percent disability rating is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent disability rating is warranted for 
moderate limitation, and a 40 percent disability rating is 
warranted for severe limitation.  For the reasons discussed 
above, the more recent medical evidence shows no more than 
moderate limitation of motion, and an increased rating cannot 
be granted under this diagnostic code.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

C.  TDIU claim

1.  Factual background

In August 1993, the veteran filed this claim, stating that 
his back condition began affecting his employment in July 
1993.  He indicated that he had worked as a painter from 1988 
to 1993.  He indicated that he had an eighth-grade education. 

Looking at the evidence prior to the veteran's claim for 
TDIU, he had applied for VA's vocational rehabilitation 
services in 1987.  However, he did not comply with efforts to 
evaluate his capabilities, and his application was suspended.  
Those documents did indicate that he had received his high 
school equivalency certificate while in the military.  He had 
also completed ten months of a liberal arts curriculum at 
college.  A VA outpatient note dated June 1991 indicated that 
the veteran was having problems kneeling and bending in his 
occupation as a house painter.  

At the October 1993 VA examination, the veteran stated that 
physical activity, including stretching to paint, increased 
his back symptomatology.  At that time, he was holding his 
back in a flexion position, and the examiner commented that 
the veteran was fairly disabled due to the positioning of his 
back and the pain that he experienced.  The examiner 
concluded that working as a painter severely limited what the 
veteran could accomplish. 

In January 1994, the veteran applied for VA's vocational 
rehabilitation services.  However, he failed to report for 
counseling in 1996, and his application was suspended.

At the January 1997 VA examination, the veteran stated that 
he was working as a pizza delivery person because his back 
condition interfered with his normal occupation as a painter.  
He stated that he was fired from his last job because he 
could not complete physical activities such as bending, 
lifting, etc.  The examiner concluded that the veteran would 
conceivably have difficulty with repetitive bending, heavy 
lifting, pushing, pulling, crouching, and positions he would 
get into as a painter.  However, he is capable of performing 
sedentary-type work, and especially work that would allow him 
to sit and stand at will.  His weight restrictions for 
lifting would be 10-20 pounds.

At the March 2000 VA examination, the veteran was still 
employed as a pizza delivery person.  The examiner concluded 
that the veteran was at least capable of performing sedentary 
work, and since his biggest complaints were with bending, 
prolonged sitting, and standing, a job that allowed him to 
sit or stand at will and limited his weight lifting to 20-30 
pounds would be appropriate.

2.  Pertinent laws and regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

3.  Application of the law to the facts

The veteran has a high school education with some college 
courses completed.  His primary work experience has been as a 
painter.  He has worked as a pizza delivery person since at 
least 1997.

The veteran maintains that he is unable to work due to his 
back condition.  His only service-connected disability is the 
low back condition, evaluated as 20 percent disabling.  
Therefore, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

Even if the veteran is unable to return to work as a painter, 
as he maintains, he is clearly not unemployable due to his 
service-connected back disability.  He has worked as a pizza 
delivery person for the past three to four years.  There is 
no indication in the record that his service-connected back 
disability has significantly affected his physical 
capabilities.  The current 20 percent rating contemplates 
average impairment in earning ability, and there is no 
evidence of anything out of the ordinary, or not average, in 
the veteran's situation.  There is no indication that he has 
received any outpatient treatment for his back disorder since 
1993, which indicates that this condition is not so disabling 
to him that he requires routine treatment.  He has not been 
hospitalized for his back disorder.  He does not currently 
take any medications for this condition.

The veteran's service-connected condition clearly affects his 
abilities to some degree, but there is no evidence that he is 
unable to perform light or medium duty work, or some other 
type of substantially gainful employment.  He consistently 
maintained employment as a painter for many years, until 
approximately 1993, despite his back disorder.  More 
importantly, he still maintains employment currently, which 
clearly establishes his ability to work in the proper 
environment.  The objective evidence as to the severity of 
his service-connected back condition does not show that it 
would prevent him from performing all physical tasks.  Even 
if the veteran is unable to engage in prolonged physical 
activity as a result of his service-connected back condition, 
there is no evidence showing that he is unable to be 
gainfully employed in sedentary positions.  In this case, the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability alone makes him 
unemployable.

There is no medical evidence showing that the veteran's 
service-connected back condition is of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorder.  No medical 
professional has ever indicated that the veteran's service-
connected back disorder has rendered him unemployable.  In 
fact, the evidence conclusively demonstrates that the veteran 
remains employable currently.  It must be noted that although 
the veteran applied to VA's vocational rehabilitation 
services division on more than one occasion, he failed to 
complete the required testing, and his applications were 
suspended. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 20 percent disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted. 


ORDER

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain with degenerative disc and joint 
disease is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected condition (TDIU) is 
denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

